United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3540
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              LaAnthony Cletae Cain

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Nebraska
                                 ____________

                          Submitted: September 21, 2020
                              Filed: September 24, 2020
                                   [Published]
                                 ____________

Before BENTON, MELLOY, and KOBES, Circuit Judges.
                                   ____________

PER CURIAM.

       LaAnthony Cletae Cain admitted violating the terms of his supervised release.
The district court 1 sentenced him to 48 months in prison. He appeals, claiming the
sentence is substantively unreasonable. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

      1
         The Honorable Richard G. Kopf, United States District Judge for the
District of Nebraska.
       In 2006, Cain was convicted of conspiracy to distribute crack cocaine. See
United States v. Cain, 487 F.3d 1108 (8th Cir. 2007). Initially sentenced to 292
months in prison with five years of supervised release, guideline changes eventually
reduced his sentence to 151 months with five years of supervised release. His five-
year term of supervised release began in 2016. Within 14 months, he was revoked
for testing positive for cocaine nine times over a six-month period. This case
concerns his second revocation. At the revocation hearing, the probation officer said
that in state court, Cain had pled guilty to attempted possession of five baggies of
methamphetamine with a combined total weight of 19.7 grams—indicating
attempted sales because his addictions were to cocaine and alcohol, not meth.

      Cain attacks the substantive reasonableness of his revocation sentence. This
court reviews a revocation sentence by the same standards applied to an initial
sentence. United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009), citing
United States v. Cotton, 399 F.3d 913, 916 (8th Cir. 2005). This court reviews the
substantive reasonableness of a sentence under a deferential abuse-of-discretion
standard. United States v. Timberlake, 679 F.3d 1008, 1011 (8th Cir. 2012), citing
United States v. Black, 670 F.3d 877, 882 (8th Cir. 2012).

        Cain argues that the district court abused its discretion when it imposed a 48-
month sentence for his supervised release violations. “A court abuses its discretion
if it fails to consider a relevant factor that should have received significant weight;
gives significant weight to an improper or irrelevant factor; or considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
United States v. McGhee¸ 869 F.3d 703, 706 (8th Cir. 2017), quoting Miller, 557
F.3d at 917. Cain contends that the district court should have given more weight to
the guidelines range of 5-11 months. Stressing that his probation officer
recommended 8 months plus 24 months of supervised release, he asserts that the
district court failed to consider a relevant factor.

      At the revocation hearing, the district judge—who had presided over his trial
and prior revocation—stated:

                                          2
             To reflect the seriousness of the offense, to promote respect for
      the law, to provide for just punishment, to afford deterrence, to protect
      the public against further offenses of the offender, more generally to
      satisfy the statutory goals of sentencing, and recognizing the numerous
      and repeated violations of the terms of supervision dictate that a lesser
      sentence would significantly depreciate the seriousness of the
      defendant’s refusal to abide by his terms of supervision and that the
      defendant cannot adequately be supervised in a setting less restrictive
      than prison, and recognizing that the conduct requiring revocation is
      associated with a high risk of new felonious conduct, and recognizing
      that the defendant is in need of drug or alcohol treatment that can be
      best provided in prison, I sentence defendant to 48 months in prison
      with no supervised release to follow.

       The maximum penalty for Cain’s violations was five years, with supervised
release possible for life. Deviating from the Guidelines, the district court used its
“‘wide latitude’ to weigh the [18 U.S.C.] § 3553(a) factors in each case and to assign
some factors greater weight than others.” United States v. Johnson, 916 F.3d 701,
703 (8th Cir. 2019), quoting United States v. Bridges, 569 F.3d 374, 379 (8th Cir.
2009). The court appropriately considered the relevant factors and did not abuse its
discretion. See United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en
banc) (“[I]t will be the unusual case when we reverse a district court sentence—
whether within, above, or below the applicable Guidelines range—as substantively
unreasonable.”).

      Cain believes he deserves a lesser sentence because the Sentencing
Commission intended that noncompliance with the terms of supervised release is a
“breach of trust,” with punishment for new violations left to new sentences. See
United States Sentencing Commission, Guidelines Manual, Ch. 7, Pt. A § (3)(b)
(2018). According to Cain, the district court punished him for his new criminal
misconduct. To the contrary, the court here did not indicate that Cain’s revocation
sentence is a punishment for his new criminal conduct. The court emphasized that
the multiple violations of the terms of supervision demonstrate that the defendant
cannot be adequately supervised outside prison, where he can also receive drug or
alcohol treatment. The court mentions the new criminal conduct only to show that
                                         3
the “conduct requiring revocation is associated with a high risk of new felonious
conduct.”

      The district court did not abuse its discretion in imposing an above-guidelines
revocation sentence. The sentence was not substantively unreasonable.

                                    *******

      The judgment is affirmed.
                      _____________________________




                                         4